450 F.2d 943
Ross DUNN, Plaintiff-Appellant,v.James Russell MOSLEY, Individually and as Superintendent ofSchools of Harris County, Georgia, et al.,Defendants-Appellees.
No. 71-1968.
United States Court of Appeals,Fifth Circuit.
Nov. 30, 1971.

Howard Moore, Jr., Peter E. Rindskopf, Elizabeth R. Rindskopf, Atlanta, Ga., Jack Greenberg, Buford Kaigler, New York City, for plaintiff-appellant.
Forrest L. Champion, Jr., Columbus, Ga., Roy D. Moultrie, Hamilton, Ga., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)